                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           August 07, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                         BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §   CRIMINAL NO. 1:12-CR-435-1
                                         §
TOMAS YARRINGTON RUVALCABA               §

                                     ORDER

      The Court is in receipt of Defendant’s Opposed Motion to Substitute Counsel,
Dkt. No. 104. In it, Defendant moves to substitute Chris Flood as attorney of record
for Defendant in this action in place of Carlos Noel Monarrez and Mervyn
Mosbacker, Jr.
      The Court ORDERS the Government to respond to Defendant’s motion and
provide the basis for its opposition by August 16, 2019. Further, the Court
ORDERS the parties to notify the Court whether they seek an opportunity to be
heard on their respective positions by August 16, 2019.


      SIGNED this 7th day of August, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
